Name: 2004/780/EC, Euratom: Council Decision of 19 November 2004 appointing the President and Members of the Commission of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2004-11-20; 2006-06-07

 20.11.2004 EN Official Journal of the European Union L 344/33 COUNCIL DECISION of 19 November 2004 appointing the President and Members of the Commission of the European Communities (2004/780/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 213(1) and the third subparagraph of Article 214(2) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 126(1) and the third subparagraph of Article 127(2) thereof, Whereas: (1) A new Commission, consisting of one national of each Member State, must be appointed for the period from the date of its appointment to 31 October 2009. (2) On 29 June 2004 the Council, meeting in the composition of the Heads of State or Government, nominated Mr JosÃ © Manuel DURÃ O BARROSO as the person it intends to appoint as President of the Commission (1). (3) The European Parliament approved that nomination by its Resolution dated 22 July 2004. (4) By Decision 2004/753/EC, Euratom (2), which repeals and replaces Decision 2004/642/EC, Euratom (3) the Council adopted by common accord with the nominee for President of the Commission the list of other persons whom the Council intends to appoint as Members of the Commission. (5) By means of a vote held on 18 November 2004, the European Parliament gave its approval to the appointment of the President and the other Members of the Commission as a college. (6) The President and other Members of the Commission should therefore be appointed. (7) The entry into force of the Treaty establishing a Constitution for Europe will entail the expiry of the term of the Member of the Commission who has the same nationality as the future European Union Minister for Foreign Affairs, who will be Vice-President of the Commission, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Commission of the European Communities for the period from 22 November 2004 to 31 October 2009:  as President:  Mr JosÃ © Manuel DURÃ O BARROSO  as members:  Mr JoaquÃ ­n ALMUNIA AMANN  Mr Jacques BARROT  Mr Joe BORG  Mr Stavros DIMAS  Ms Benita FERRERO-WALDNER  Mr JÃ ¡n FIGEÃ ½  Ms Mariann FISCHER BOEL  Mr Franco FRATTINI  Ms Dalia GRYBAUSKAITÃ   Ms Danuta HÃ BNER  Mr Siim KALLAS  Mr LÃ ¡szlÃ ³ KOVÃ CS  Ms Neelie KROES  Mr Markos KYPRIANOU  Mr Peter MANDELSON  Mr Charlie McCREEVY  Mr Louis MICHEL  Mr Andris PIEBALGS  Mr Janez POTOÃ NIK  Ms Viviane REDING  Mr Olli REHN  Mr VladimÃ ­r Ã PIDLA  Mr GÃ ¼nter VERHEUGEN  Ms Margot WALLSTRÃ M. Article 2 This Decision shall take effect on 22 November 2004. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 19 November 2004. For the Council The President J. P. H. DONNER (1) OJ L 236, 7.7.2004, p. 15. (2) OJ L 333, 9.11.2004, p. 12. (3) OJ L 294, 17.9.2004, p. 30.